1

2    Michael Fuller, OSB No. 09357
     OlsenDaines
3
     US Bancorp Tower
4    111 SW 5th Ave., Suite 3150
     Portland, Oregon 97204
5    michael@underdoglawyer.com
6    Direct 503-222-2000

7    Kim Sordyl, OSB No. 031610
     Sordyl Law LLC
8
     422 NW 13th Ave # 751
9    Portland, Oregon 97209
     503-502-1974
10

11   Attorneys for Plaintiff

12

13
                           UNITED STATES DISTRICT COURT

14                                   DISTRICT OF OREGON
15
                                     PORTLAND DIVISION
16

17

18
                                               Case No. 3:21-cv-00311-HZ
     A.B.
19                                             COVER PAGE
                         Plaintiff
20

21                 vs

22   DR. JASON CAMPBELL
23   and OREGON HEALTH &
     SCIENCE UNIVERSITY
24
                         Defendants
25

26

27

28




     COVER PAGE
                                                                                                                                                                  CASE NUMBER
                                                                  Portland Police Bureau
                                                                  PUBLIC RECORD RELEASE

GENERAL OFFENSE
REPORTED DATE/TIME                       OCCURRED DATE/TIME                                                     AUTHOR
11/09/2020 1154                          11/08/2020 1600 TO 11/09/2020 1130                                     SHARPE, JOSEPH (43527)
LOCATION OF INCIDENT                                                                                                                            PLACE
                                      PORTLAND
COUNTY                                            DISTRICT                                     BEAT                                     GRID
MULTNOMAH
SEVERITY                        FAMILY VIOLENCE       GANG INVOLVEMENT                   SPECIAL STUDY
                                No
RELATED INCIDENT NUMBERS



TOTAL LOSS                                        TOTAL RECOVERED                              DAMAGED TOTAL                            DRUG TOTAL
                                                                                               $1000
INTERNAL STATUS                                                                       APPROVED BY                                                        APPROVED ON
INACTIVE / SUSPENDED - LACK OF TANGIBLE                                               VIUHKOLA, CRYSTAL M (29197)                                        11/11/2020
LEADS
OFFENSES [1]
OFFENSE                                                                             STATUTE              PREMISE TYPE
VANDALISM-VEHICLE                                                                                        Parking/Drop Lot/Garage
                 BIAS
                 NONE (NO BIAS)
PERSON - VICTIM #1
NAME (LAST, FIRST MIDDLE)                                                                      SEX              RACE                            DOB                         AGE
                                                                                               FEMALE
HOME ADDRESS - STREET, CITY ZIP                                                                                 HEIGHT         WEIGHT    HAIR COLOR           EYES



HOME PHONE                               CELL PHONE                         WORK PHONE                          EMAIL ADDRESS
(                                        (                                  (
DRIVERS LICENSE (STATE)                  SOCIAL SECURITY NUMBER             POB                                          ETHNICITY
REDACTED
EMPLOYER                                                     WORK OR SCHOOL ADDRESS - STREET, CITY ZIP                                  OCCUPATION
                                                                                                                                        SOCIAL WORKER
VEHICLE - VICTIM #1
LICENSE NUMBER                           STATE OF ISSUE             VEHICLE TYPE                                LICENSE TYPE                             LICENSE YEAR
                                         Oregon                                                                 Passenger Car
VIN                                      OWNER APPLIED NUMBER



MISC INFORMATION



MAKE                                              MODEL                                        STYLE                                            YEAR             COLOR




INSURANCE COMPANY                                                           LIAB    POLICY #                                            EXP DATE



                 TRANSMISSION                     INTERIOR DESCRIPTION                                                   EXTERIOR DESCRIPTION
    AUTOMOBILE




                 WINDOWS                          WHEELS                            CONDITION                            MODIFICATION
    DETAILS




                 BODY DAMAGE                                                                                    OTHER FEATURES




                                                                                                                                                Exhibit 2
PRINTED ON: 01/12/2021           PRINTED BY: X91855                                                  Page 1/3                                           VERSION: 181015 1
VANDALISM-VEHICLE                                                                                      CASE NUMBER
                                              Portland Police Bureau
                                              PUBLIC RECORD RELEASE

NARRATIVE
AUTHOR                                                                  DATE/TIME
SHARPE, JOSEPH (43527)                                                  11/09/2020 1257
SUBJECT
NARRATIVE

   I spoke by phone with         who told me that between listed hours someone
    vandalized her vehicle. The vehicle was parked in a small lot with seven other
    cars, none of which had been touched. There was no attempt to enter her vehicle.
    Black spray paint had been used to write "BLM" and "pig" on the vehicle on all
    four sides.


   I asked        if she knew why anyone had done this. She told me that earlier
    in the year she had started a sexual harassment claim against a coworker, Jason
    Campbell, while both of them were working at the VA hospital. The criminal aspect
    of that complaint was investigated by VA federal police on case number




                                                                                          Exhibit 2
PRINTED ON: 01/12/2021   PRINTED BY: X91855                  Page 2/3                        VERSION: 181015 1
VANDALISM-VEHICLE                                                                                                          CASE NUMBER
                                                      Portland Police Bureau
                                                     PUBLIC RECORD RELEASE

PROPERTY REPORT - DAMAGED
PROPERTY REPORT #            SUBMITTED ON                     SUBMITTED BY
                             11/09/2020                       SHARPE, JOSEPH
RELATED EVENTS                                                                                                            RELATED ITEMS
                                                                                                                          1
             STATUS                          TAG #            ARTICLE
             DAMAGED                         -

             MAKE                                             MODEL                                   COLOR              VALUE
                                                                                                                         1000.0
             # PIECES   SERIAL NUMBER(S)                      OAN                       DESCRIPTION
  ARTICLES




                        NA                                                              CAR PAINT
             RECOVERED DATE        RECOVERED VALUE   RECOVERED LOCATION
                                   0.0




                                                         *** END OF HARDCOPY ***




                                                                                                              Exhibit 2
PRINTED ON: 01/12/2021       PRINTED BY: X91855                              Page 3/3                            VERSION: 181015 1
